      Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 1 of 14
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                                December 10, 2018
                                                                                          David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

SHANNON RIVENBARK, et al,                          §
                                                   §
         Plaintiffs,                               §
VS.                                                §   CIVIL ACTION NO. 4:17-CV-3786
                                                   §
JPMORGAN CHASE & CO.,                              §
                                                   §
         Defendant.                                §


                                MEMORANDUM AND ORDER

        Plaintiffs brought this Fair Labor Standards Act (“FLSA”) suit as a putative collective

action on behalf of themselves and other employees of JPMorgan Chase call centers. In addition

to alleging violations of the FLSA, Plaintiffs seek recovery under Texas common law, Ohio’s

Minimum Fair Wage Standards Act, and the Ohio Prompt Pay Act. (Doc. No. 13 at 1.) Pending

before the Court is Plaintiffs’ motion for conditional class certification. (Doc. No. 48.)


   I.      BACKGROUND


        Plaintiffs claim that call-center employees were not paid overtime wages for the 2.5-5

hours of “off-the-clock” work they did each week. (Doc. No. 13 ¶ 28.) Specifically, Plaintiffs

allege that call-center employees “are required to start and log into their computer, open eight (8)

to ten (10) different Chase computer programs, log in to each Chase program, and ensure that each

Chase program is running correctly, all of which can take up to thirty (30) minutes to one (1) hour

to have ready in order to take their first phone call.” (Doc. No. 13 ¶¶ 29–30.) That pre-call work

occurs before the shift starts, and Plaintiffs allege it is required by Chase’s corporate policy. (Doc.

No. ¶¶ 32–33.) Plaintiffs have filed numerous “Consent to Join a Collective/Class Action” forms

                                                  1
     Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 2 of 14



signed by other call-center employees. (Doc. Nos. 4, 10–12, 14–19, 21–23, 25, 28, 31, 34–38, 40,

42–43, 49, 67–68.)


       Defendant argues that one of the named plaintiffs, Kaylah Casuccio, as well as most of the

opt-in plaintiffs, are subject to binding arbitration agreements with collective action waivers. (Doc.

No. 20 at 18; Doc. No. 26 at 2.) Defendant also asserts that Plaintiffs were required to accurately

record their hours worked, and that Defendant did not know they were working extra hours. (Doc.

No. 20 at 15–19.)

           A. MOTION FOR CONDITIONAL CLASS CERTIFICATION


       Plaintiffs seek to conditionally certify a class of “all current and former non-exempt call-

center employees of JPMorgan Chase & Co. who worked at any time from December 14, 2014

through the final disposition of this matter.” (Doc. No. 48 at 1.) As evidence that they have shown

that “aggrieved individuals exist” and want to opt in to the suit, Plaintiffs point to the seventy-

eight putative class members that have filed their written consent to join the action. (Doc. No. 48

at 6.) Plaintiffs believe the other employees are “similarly situated,” because (1) they were all

subject to the same early-arrival policy, (2) they all performed the same type of work, (3) they

were all paid hourly, (4) they were all subject to a uniform company-wide pay policy, (5) they all

followed the same log-in procedure, and (6) they were all required to arrive early so that they could

be “call ready” when their shift started. (Doc. No. 48 at 7.)


       Plaintiffs include declarations from Chase call-center employees “[a]cross fifteen facilities

and in multiple states” alleging that they were required to arrive early so that they could be “call

ready” at the time their shift was scheduled to start. (Doc. No. 48.) One of Plaintiffs’ declarations

is from a former manager at Chase who trained call-center employees. (Doc. No. 48-42.) The


                                                  2
     Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 3 of 14



declaration states that “in accordance with Chase’s adherence policy, [he] required his employee-

team-members to arrive early so they could be ready to take their first call as soon as their shift

began.” (Doc. No. 48 at 9.) The former manager alleges that this policy was handed down by his

superiors, who oversaw the entire department. (Doc. No. 48-42 ¶¶ 13–14, 19.) Call-center

managers also had programs available to track whether employees were “call ready” and when

they were actively on the phone. (Doc. No. 48-41 at 94:16–99:21, 100:7–102:10)


           1. Should the class be company-wide?


       Plaintiffs argue that their evidence is sufficient to support company-wide conditional

certification. (Doc. No. 48 at 16.) Plaintiffs believe that their corroborating declarations by

employees from almost all the call-center locations operated by Defendant, which describe similar

company-wide FLSA violations, show a reasonable basis for concluding that the same policy

applies to multiple locations. (Doc. No. 48 at 1; Doc. No. 59 at 3.) Plaintiffs contend that any

differences in job duties between putative class members is irrelevant, because “the alleged FLSA

violations in this case do not turn on the nature of the work performed.” (Doc. No. 59 at 4.)

Plaintiffs argue that Defendant’s objections go to the merits of the case and are not properly

considered at the pre-discovery notice stage. (Doc. No. 59 at 4.)


       Defendant argues that nationwide certification is inappropriate here, because many issues

would need to be individually determined, and the only company-wide policy in existence

specifically requires all employees to be paid for log-in time. (Doc. No. 53 at 1, 5–6, 11–12.)

Defendant provides declarations from employees who attest that “they have never been instructed

to be call-ready at the start of their shift and have been paid for all computer log-in time.” (Doc.

No. 53 at 1, 5–6, 11–12.) The issues Defendant claims the Court would need to individually assess


                                                 3
     Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 4 of 14



include: whether an employee is expected to be “call-ready” at the start of her shift; whether an

employee records and is paid for log-in time; whether and to what extent an employee takes

inbound calls; whether an employee arrives at work early; whether employees who arrive early

spend their pre-shift time logging in; whether log-in time is de minimis under FLSA; and whether

an employee’s manager told them to arrive early to log in. (Doc. No. 53 at 2.)


           2. Should the notice be sent to individuals subject to arbitration agreements?


       Plaintiffs concede that some of the putative class members and individuals who submitted

declarations signed arbitration agreements and may not be able to join the class. (Doc. No. 48 at

17–18.) Plaintiffs request that notice be sent out to all putative class members, including those

covered by arbitration agreements, because the Court has not yet determined that the agreements

are enforceable, and because they should be notified of their FLSA rights even if they cannot join

the collective action. (Doc. No. 48 at 20; Doc. No 59 at 10.)


       Defendant argues that the Supreme Court’s decision in Epic Systems Corp. v. Lewis, 138

S. Ct. 1612 (2018), prevents notice from being sent to those putative class members who have

signed binding arbitration agreements. (Doc. No. 53 at 3.) According to Defendant, as of July

2018, only ten of the approximately seventy opt-in plaintiffs did not sign arbitration agreements.

(Doc. No. 53 at 8.) Defendant interprets Epic Systems Corp. as establishing that that “individuals

who have agreed to binding arbitration with a collective action waiver, as here, must be excluded

from this litigation.” (Doc. No. 53 at 27.) According to Defendant, the sole purpose of notice in

FLSA claims is to allow putative class members to “make informed decisions about whether to

join.” (Doc. No. 65 at 2.) Because putative class members who have signed enforceable arbitration




                                                 4
     Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 5 of 14



agreements would not be able to join the collective action, notice would serve no valid purpose

under FLSA. (Doc. No. 53 at 27.)


            3. Form of notice


         Plaintiffs have submitted a proposed notice, which they amended in their Reply. (Doc. No.

59-2.) Plaintiffs propose that the notice be sent via first-class mail and e-mail, and posted in Chase

call centers. Plaintiffs request that putative class members have the option of signing their consent

forms electronically.


         Defendant objects to several aspects of Plaintiffs’ proposed notice. Defendant requests that

the Court order the parties to “submit a mutually agreeable notice within 30 days” of conditional

certification, “or to submit separate proposals to the Court if the parties cannot agree on one.”

(Doc. No. 53 at 29.)


   II.      APPLICABLE LAW

         The Fair Labor Standards Act (“FLSA”) allows employees to sue employers for violations

of the Act’s overtime provisions. Suits to recover overtime pay “may be maintained against any

employer . . . by any one or more employees for and on behalf of himself or themselves and other

employees similarly situated.” 29 U.S.C. § 216(b).


         To determine whether employees are “similarly situated” under § 216(b), most courts in

the Fifth Circuit use the two-step Lusardi approach. See e.g., Walker v. Hongua Am., LLC, 870 F.

Supp. 2d 462, 465 (S.D. Tex. 2012). First, courts decide whether to issue notice to potential class

members. Id. The first step is a “lenient” standard, which “typically results in conditional

certification.” Id. Courts do not consider the underlying merits of the case at the notice stage,


                                                  5
     Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 6 of 14



because discovery usually has not begun. Id. “The first-stage test requires a minimal showing by

the plaintiff that (1) there is a reasonable basis for crediting the assertions that aggrieved

individuals exist, (2) that those aggrieved individuals are similarly situated to the plaintiff in

relevant respects given the claims and defenses asserted, and (3) that those individuals want to opt-

in to the lawsuit.” Aguirre v. SBC Commc'ns, Inc., No. 4:05-CV-3198, 2006 WL 964554, at *6

(S.D. Tex. Apr. 11, 2006).1


           At the second stage of the Lusardi approach, the defendant will move to decertify the

conditionally certified class. Walker, 870 F. Supp. 2d at 466. At that point, the court makes a

“factual determination as to whether the employees are similarly situated; if it so finds, the

collective action may proceed.” Id.


    III.       ANALYSIS

              A. CONDITIONAL CERTIFICATION


                     1. There is a reasonable basis for crediting the assertions that aggrieved
                        individuals exist.

           Defendant urges us to adopt the approach of a district court in Florida, which denied

conditional certification in a case alleging similar facts. Hart v. JPMorgan Chase Bank, N.A., No.

8:12-CV-0470, 2012 WL 6196035 (M.D. Fla. Dec. 12, 2012). The plaintiff claimed “he was

required to arrive at work up to 15 minutes prior to his shift to ensure that his computer was on,

multiple programs were loaded, and that he had read relevant emails and memorandum before

taking his first telephone case at the beginning of his shift.” Id. at *2. The court denied the motion


1
 The third prong, that individuals want to opt into the lawsuit, is inconsistently applied. See Walker
v. Honghua Am., LLC, 870 F. Supp. 2d 462, 471–72 (S.D. Tex. 2012) (“Many courts have
determined that plaintiffs do not need to present evidence that potential opt-in plaintiffs desire to
opt-in. Other courts require a showing [that] at least a few individuals want to join.”).
                                                  6
     Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 7 of 14



for conditional class certification on the grounds that the plaintiff had not met his burden to show

that other aggrieved individuals existed and that those individuals were similarly situated. The

court ruled that there was insufficient evidence that others existed, because


               Plaintiff has identified, at most, eleven current or former employees that either have

               joined, or may be interested in joining, this lawsuit. In reality, Plaintiff has

               submitted the declarations of just three viable opt-in plaintiffs representing only

               three of seventeen nationwide call centers. On the other hand, JPMorgan has

               submitted the detailed declarations from six company representatives and nearly 60

               putative class members attesting that they are not interested in joining this lawsuit

               and/or are unaware of any others who desire to this lawsuit. These declarations

               include employees from nine of JPMorgan's call centers, including eleven

               declarations from employees at the Tampa call center.


       Id. at *4 (citations omitted).


       In contrast, Plaintiffs in this case have submitted declarations or depositions of forty

putative class members. Almost all of these witnesses allege that Chase violated their FLSA rights

in a similar way. The witnesses worked at fifteen different call centers—six more than the number

represented by JP Morgan’s declarations in Hart, which the court found so persuasive. The

testimony submitted by Plaintiffs in this case portrays a consistent policy from management that

employees be “call-ready” at the start of their shift, but that they not clock in until their scheduled

start time. Among the witnesses is a former Chase call-center manager, Mr. Henry, who stated that

many of his superiors emphasized the importance of ensuring employees followed the early-arrival

policy. The consistency of this focus across different supervisors implies the existence of a


                                                  7
     Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 8 of 14



corporate policy instead of merely miscommunication or the idiosyncratic practices of certain

managers. See Falcon v. Starbucks Corp., No. 4:05-CV-0792, Doc. No. 53 at 2–3 (S.D. Tex. Nov.

29, 2005). Plaintiffs have shown a reasonable basis for crediting their assertions that aggrieved

individuals exist.


                     2. Aggrieved individuals are similarly situated to the plaintiff in relevant
                        respects.

       Defendant alleges that any early-arrival policy is based on the whims of individual

managers flouting company-wide pay policies, and thus each manager’s team would be uniquely

situated. While the evidence submitted by the parties conflicts on this point, Plaintiffs have

submitted enough evidence to meet their burden at this stage in the case.


       The declarations submitted by Plaintiffs allege a set of “meaningful identifiable facts” that

“bind the claims,” across different managers in different call centers in different states. See

Simmons v. T-Mobile, 2007 WL 210008, at *8 (S.D. Tex. Jan. 24, 2007). The declarations

submitted by Defendant do not defeat conditional certification, because “[a]n employer should not

be allowed to escape class liability simply because some managers do not commit FLSA

violations . . . .” Falcon v. Starbucks Corp., 580 F. Supp. 2d 528, 537 (S.D. Tex. Jan. 15, 2008).


       Defendant also alleges that differences in employees’ job descriptions preclude them from

being similarly situated. However, “[a] class that encompasses a wide range of job positions may

be conditionally certified as long as the differences between class members are not material to the

allegations of the case.” Minyard v. Double D Tong, Inc., 2017 WL 5640818, at *2 (W.D. Tex.

Mar. 22, 2017). Defendant focuses on differences in the amount of time employees were expected

to be on the phone. However, Defendant has presented no evidence that employees’ job duties did

not require them to use computers. Even employees who were not expected to receive calls could

                                                 8
      Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 9 of 14



be subject to an early-arrival policy requiring them to be ready to work at their scheduled start

time. Thus, the Court does not find the differences Defendant points out to be material.


        The Court decided a similar FLSA case in 2005. Falcon v. Starbucks Corp., No. 4:05-CV-

0792. In that suit, Starbucks employees claimed the company failed to pay them overtime and

encouraged them to work off the clock. Falcon, No. 4:05-CV-0792, Doc. No. 53 (S.D. Tex. Nov.

29, 2005). That class was conditionally certified after providing only seven affidavits

corroborating the plaintiffs’ allegations. Id. at 2. The affidavits included testimony from a manager,

who swore that her superiors instructed her and other managers not to pay employees overtime.

Id. In that case, Starbucks submitted its own affidavits contradicting the plaintiffs’ allegations, and

stating that there was a firm corporate policy that time worked was time paid. Falcon, No. 4:05-

CV-0792 (Doc. No. 36-3 at 1.) (“I teach all of my partners that Starbucks does not allow working

off the clock . . . .”).


        Plaintiffs in this case have provided more evidence supporting their allegations than the

Falcon plaintiffs, and from a greater variety of locations and managers. The job duties in Falcon

were much less varied than those at issue here, but those differences in job descriptions are not

material to the overtime claims alleged. Thus, Falcon supports a finding that the aggrieved

individuals in this case are similarly situated.


        Neither does the Hart case support Defendant’s argument. In Hart, the court denied

conditional certification in part because aggrieved individuals were not shown to be similarly

situated to the plaintiff. Hart v. JPMorgan Chase Bank, N.A., No. 8:12-CV-0470, 2012 WL

6196035 (M.D. Fla. Dec. 12, 2012). The court noted in its analysis that each declarant described

“widely divergent ‘off-the-clock’ violations, giving rise to “divergent theories of liability.” Id. at


                                                   9
    Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 10 of 14



*5. The same cannot be said of the evidence submitted by Plaintiffs in this case. Unlike in Hart,

Plaintiffs’ evidence describes a coherent policy of (1) requiring employees to be “call-ready” at

the start of their shift, and (2) emphasizing that employees cannot clock in before their scheduled

shift start. Thus, despite the similarities in factual allegations between Hart and this case, the

decision in Hart does not weigh against conditional certification here.


       The Court finds that the aggrieved individuals are similarly situated to the Plaintiffs in

relevant respects.


                     3. Aggrieved individuals want to opt into the lawsuit.


       As noted above, courts do not always require plaintiffs to show interest before

conditionally certifying the class. Even if this showing is mandatory, the almost eighty putative

class members who have already attempted to opt in to the lawsuit satisfies this prong.


       Plaintiffs have thus met their burden to show that conditional class certification is

appropriate.


           B. NOTICE


                     1. Should notice be sent to individuals subject to an arbitration agreement?


       The parties disagree about whether notice may be sent to individuals who signed arbitration

agreements. Even individuals who signed arbitration agreements including class-action waivers

and delegation clauses may challenge the agreement in federal court on the narrow issue of contract

formation. See Edwards v. DoorDash, Inc., 888 F.3d 738, 744 (5th Cir. 2018) (“Arguments that

an agreement to arbitrate was never formed, though, are to be heard by the court even where a


                                                 10
    Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 11 of 14



delegation clause exists.”). Assuming Defendant is correct that notice may only be sent out to

individuals who are able to join the litigation, the Court cannot determine that there is no possibility

that putative class members will be able to join the suit until Defendant files a motion to compel

arbitration against specific individuals. Any inconsistencies in Plaintiffs’ prior statements about

whether they would challenge the arbitration agreements cannot bind putative class members who

had not yet opted into the litigation and were not represented by Plaintiffs’ attorneys. Thus, notice

should be sent out to all putative class members, including those who have signed arbitration

agreements. See Weckesser v. Knight Enterprises S.E., LLC, 2018 WL 4087931, at *3 (D.S.C.

Aug. 27, 2018) (finding that “[t]he potential opt-in plaintiffs allegedly subject to arbitration

agreements have not yet joined this action, and the Court therefore has no ability to determine

whether any potential arbitration agreement are enforceable against them,” and deciding that the

court would “address arbitration issues through a motion to compel arbitration once any opt-in

plaintiffs allegedly subject to arbitration agreements have been identified.”)2




2
  The Fifth Circuit cases holding that arbitrability is a threshold question in an FLSA case do not
preclude this result. The Fifth Circuit held in Reyna v. International Bank of Commerce that
arbitrability is a threshold question, such that motions to compel arbitration must be decided before
motions for conditional certification, not at the decertification stage. 839 F.3d 373, 376 (5th Cir.
2016). Reyna was different from the case now before the Court, because the sole named plaintiff
was indisputably subject to an arbitration agreement with a delegation clause, and the defendant
had moved to compel arbitration. Id. at 376–77. These facts made the issue of arbitrability essential
to the justiciability of the case, because “a court could conditionally certify a collective action
solely on the basis of a claim that the plaintiff was bound to arbitrate and was therefore banned
from bringing it in court in the first place.” Id. at 377. Later, the Fifth Circuit expanded the Reyna
holding to cases in which there was more than one named plaintiff and the arbitration agreement
itself was disputed. Edwards v. Doordash, Inc., 888 F.3d 738, 743 (5th Cir. 2018). Both Reyna
and Edwards are distinguishable from this case, where no motion to compel arbitration has been
filed and only one of the named plaintiffs has signed an arbitration agreement. The fact that
plaintiffs would remain if the Court compelled arbitration assuages any justiciability concerns.
                                                  11
    Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 12 of 14



                   2. Form of notice

                       a. Posting Notice at Work Sites


       Courts often approve posting notice at the job sites of putative class members. See Turner

v. Nine Energy Service, LLC, 2016 WL 6638849 (S.D. Tex. 2016). The Court authorizes the

posting of notice at the job sites of putative class members, because posting notice would not be

unduly burdensome for Defendant under these circumstances. See Garcia, 2015 WL 1737932, at

*5 (approving posting because “[t]he call center is not open to the public, so there is no danger of

reputational harm or other adverse impact on [defendant’s] business”).


                       b. Receiving Class Information Directly


       Any confidentiality concerns can be managed with agreements between the parties. The

Court sees no reason to doubt Plaintiffs’ promise to keep putative class members’ private

information confidential. (Doc. No. 48-49 at 5.)


                       c. Delivery via E-mail


       Although “many [courts] have taken the view that putative class members’ names and

addresses are sufficient to ensure that notice is received,” Garcia v. TWC Admin., LLC, 2015 WL

1737932 (W.D. Tex. Apr. 16, 2015), email may now be a more reliable method of ensuring that

notice is in fact received by putative class members. Other courts in the Fifth Circuit have approved

email notice to putative class members. See e.g., Snively v. Peak Pressure Control, LLC, 174 F.

Supp. 3d 953 (W.D. Tex. Feb. 29, 2016); Pacheco v. Aldeeb, No. 5:14-CV-121, 2015 WL

15009570, at **8–9 (W.D. Tex. Mar. 31, 2015). The Court takes the same approach and authorizes

delivery of notice by email.


                                                 12
    Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 13 of 14



                       d. Electronic Signatures


         When courts allow notice to be distributed via email, they regularly allow opt-in plaintiffs

to execute consent forms electronically. Aguirre v. Tastee Kreme #2, Inc., No. CV H-16-2611,

2017 WL 2350064, at *8 (S.D. Tex. May 31, 2017) (adopting magistrate judge’s recommendation

to allow electronic signatures); Dyson v. Stuart Petroleum Testers, Inc., 308 F.R.D. 510 (W.D.

Tex. Aug. 27, 2015) (allowing electronic signatures because (1) FLSA doesn’t require a signature

on consent forms; (2) a federal Act prohibits denying legal effect to a signature merely because it

is in electronic form; (3) a Texas law prohibits denying legal effect to a signature merely because

it is in electronic form; and (4) other cases have routinely allowed electronic signatures). The Court

finds it appropriate to allow putative class members to execute their consent forms electronically.


   IV.      CONCLUSION


         The Court GRANTS Plaintiffs’ motion for conditional certification. The Court

conditionally certifies the following class: “all current and former non-exempt call-center

employees of JPMorgan Chase & Co, N.A. who worked at any time from December 14, 2014

through the final disposition of this matter.”


         The Court orders Defendant to produce to Plaintiffs’ counsel within 14 days, in computer-

readable format, the contact information requested by Plaintiffs for each putative class member.


         The Court approves Plaintiffs’ proposed judicial notice and reminder notice. The Court

orders that the notice be sent to all putative class members via First Class Mail and e-mail, and

allows the hiring of a third-party claims administration company for use at Plaintiffs’ discretion.




                                                 13
    Case 4:17-cv-03786 Document 71 Filed in TXSD on 12/10/18 Page 14 of 14



Putative class members may execute their consent forms electronically. Putative class members

will have a sixty-day notice period to join the case.


       IT IS SO ORDERED.

       SIGNED at Houston, Texas on the 10th of December, 2018.




                                                                HON. KEITH P. ELLISON
                                                        UNITED STATES DISTRICT JUDGE




                                                 14
